Per Curiam.

The liability of an inn-keeper for such losses, arises from the nature of his employment. He has privileges by special license. He holds out a general invitation to all travellers to come to his house, and he receives a reward for his hospitality. The law, in return, impo'ses on him corresponding duties, one of which is, to protect the property of those whom xhe receives as guests.
*177On general principles applicable to this subject, the defendant is liable for the loss sustained in this case. He received the plaintiff as his guest, for the night, with his loaded sleigh and horses. The sleigh with its contents was put into an out~ house appurtenant to the inn, "where it had been usual for the defendant to receive loads of that description." The doors of this waggon-house were broken open, from which it may be inferred that the building was close, and the doors fastened in such a manner as to promise security. The bags of grain, therefore, may be deemed to have been infra hospaium; and being so, it is not necessary to prove negligence in the inn~ keeper, to make him liable for the loss. (Cayle's Case, 8 Co. 32. Bennet v. 1Uill~r, 5 Term Rep. 273.)
Judgment below affirmed.